UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [Ö] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedNovember 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-86706 PAPERFREE MEDICAL SOLUTIONS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 7389 98-0375957 (State or Other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification. No.) 1817 Dogwood Dr, Kokomo, Indiana 46902 (Address of Principal Executive Offices) (Zip Code) Issuer’s telephone number, including area code: (765) 456-1089 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 94,561,908 as of January 7,2007 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) 2 Consolidated Statements of Operations (unaudited) 3 Consolidated Statements of Cash Flows (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Controls and Procedures 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits and Reports on Form 8-K 12 Signatures 13 FORWARD-LOOKING STATEMENTS Portions of this Form 10-QSB, including disclosure under “Management’s Discussion and Analysis or Plan of Operation,” contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), Section 21E of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and the Private Securities Litigation Reform Act of 1995, as amended. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements involve assumptions and describe our plans, strategies, and expectations. You can generally identify a forward-looking statement by words such as may, will, should, expect, anticipate, estimate, believe, intend, contemplate or project. Factors, risks, and uncertainties that could cause actual results to differ materially from those in the forward-looking statements include, among others, · our ability to raise capital, · our ability obtain and retain customers, · our ability to provide our products and services at competitive rates, · our ability to execute our business strategy in a very competitive environment, · our degree of financial leverage, · risks associated with our acquiring and integrating companies into our own, · risks related to market acceptance and demand for our services, · the impact of competitive services, · other risks referenced from time to time in our SEC filings. With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we caution that, while we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we or our management express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We do not undertake any obligations to publicly release any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect unanticipated events that may occur. 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAPERFREE MEDICAL SOLUTIONS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) November 30, 2007 February 28, 2007 Current assets Cash $127,786 $286,293 Accounts receivable, net of allowance of $80,558 and $80,558 23,526 82,798 Prepaid and other current assets 101,530 24,974 Total current assets 252,842 394,065 Property, plant and equipment, net of accumulated depreciation of $159,045 and $134,014 140,987 150,366 Deferred financing costs, long term 62,777 82,050 Other Assets - 3,569 Total assets $456,606 $630,050 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued liabilities $459,492 $175,482 Accrued interest 259,157 99,518 Stock payable 86,774 112,725 Notes payable - related parties 26,322 249,808 Lines of credit - 6,594 Mandatorily redeemable Series C Preferred Stock, $0.001 par value, 90,000 shares authorized, issued and outstanding 75,600 75,600 Derivative liabilities 423,514 103,469 Total current liabilities 1,330,859 823,196 Callable secured convertible notes payable, net of unamortized discount of $2,452,781 and $138,833 2,422,894 1,433,849 Total Liabilities 3,753,753 2,257,045 Stockholders’ deficit Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding - - Series B Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.001 par value, 500,000,000 shares authorized, 94,561,908 and 76,561,857 shares issued and outstanding 94,561 76,561 Additional paid-in capital 61,887,358 61,871,773 Accumulated deficit (65,279,066) (63,575,329) Total stockholders’ deficit (3,297,147) (1,626,995) Total liabilities and stockholders’ deficit $456,606 $630,050 See Notes to ConsolidatedFinancial Statements. 2 PAPERFREE MEDICAL SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months endedNovember 30, Nine Months endedNovember 30, 2007 2006 2007 2006 Revenues $ 105,459 $ 235,518 $ 435,501 $ 565,300 Operating expenses: General and Administrative 384,799 450,833 1,550,647 1,283,349 Depreciation 9,326 - 25,031 - Net loss from operations (288,666) (215,315) (1,140,177) (718,049) Other income and expense: Gain (loss) on derivatives (96,470) 172,447 (166,615) 173,502 Law suit settlement - (2,183) - (2,183) Registration rights penalties - 96,000 - - Interest expense (145,457) (63,855) (396,945) (186,944) Net loss $ (530,593) $ (12,906) $ (1,703,737) $ (733,674) Basic and diluted net loss per share $ (0.01) $ (0.00) $ (0.02) $ (0.01) Weighted average shares outstanding 94,945,241 69,067,413 87,889,934 68,862,222 See Notes to Consolidated Financial Statements 3 PAPERFREE MEDICAL SOLUTIONS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended November 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,703,737) $ (733,674) Adjustments to reconcile net loss to cash used in operating activities: Depreciation 25,031 13,706 Deferred financing costs amortization 47,606 15,619 Convertible debt discount amortization 197,459 126,542 Stock options for services - 49,169 Imputed interest 7,108 13,799 (Gain) loss on derivatives 166,615 (173,502) Common stock issued for service 6,675 11,900 Employee stock options 6,430 - Changes in assets and liabilities: Accounts receivable 59,272 (18,015) Prepaid and other current assets 4,568 - Stock payable (25,951) 2,183 Accounts payable and accrued liabilities 238,649 187,415 CASH USED IN OPERATING ACTIVITIES (970,275) (504,858) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment (15,652) (98,467) CASH FLOWS FROM FINANCING ACTIVITIES: Net change in line of credit (6,594) (6,195) Advances from related party - 90,376 Repayment of note receivable - 1,609 Repayment of advances to related party (18,486) (59,439) Proceeds from convertible debt, net of offering costs 852,500 390,000 CASH PROVIDED BY FINANCING ACTIVITIES 827,420 416,351 NET CHANGE IN CASH (158,507) (186,974) Cash, beginning of period 286,293 213,368 Cash, end of period $ 127,786 $ 26,394 SUPPLEMENTAL CASH FLOW DISCLOSURES: Cash paid for: Interest $ 93 $ - Taxes - - NON-CASH INVESTING AND FINANCING ACTIVITIES: Conversion of note payable to common stock $ 12,015 $ - Discount on convertible debt from derivatives 155,537 70,184 Stock issued for acquisition of DBC - 1,750 Note Payable for acquisition of DBC - 24,540 Conversion of accounts receivable to note receivable - 14,368 See Notes to Consolidated Financial Statements 4 PAPERFREE MEDICAL SOLUTIONS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310 (b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders’ equity in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. These financial statements should be read in conjunction with the audited financial statements and notes thereto contained in PaperFree’s Annual Report filed with the SEC on Form 10-KSB. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements, which would, substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported in Form 10-KSB have been omitted. NOTE 2 - CALLABLE SECURED CONVERTIBLE NOTES PAYABLE PaperFree entered into a securities purchase agreement with four investors (the “note holders”) on November 30, 2005. This financing facility is composed of callable secured convertible notes (“Notes”) and warrants (“Warrants”).The callable secured convertible notes bear interest at 8% per annum from the date of issuance and is payable quarterly. The callable secured convertible notes are convertible into common stock at the note holders' option, at the lower of (i) $0.05 or (ii) 55% of the average of the three lowest intraday trading prices for the common stock for the 20 trading days before but not including the conversion date. The callable secured convertible notes are secured by PaperFree's assets, including inventory, accounts receivable and intellectual property. The agreement restricts the note holder’s ability to convert their callable secured convertible notes or exercise their warrants and receive shares of common stock such that the number of shares of common stock held by them in the aggregate and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock. As of November 30, 2007 the note holder’s and their affiliates held approximately 4.0% of the aggregate outstanding shares.However, the note holders may repeatedly sell shares of common stock in order to reduce their ownership percentage, and subsequently convert additional callable secured convertible notes. Since the financing facility was established, PaperFree has drawn capital in the following traunches: 1. $800,000 on November 30, 2005 due November 30, 2008, and 1,600,000 warrants to purchase common stock at an exercise price of $0.10 per share; 2. $200,000 on August 31, 2006 due August 31, 2009, and 400,000 warrants to purchase common stock at an exercise price of $0.10 per share; 3. $200,000 on October 27, 2006 due October 27, 2009, and 400,000 warrants to purchase common stock at an exercise price of $0.10 per share; 4. $300,000 on December 12, 2006 due December 12, 2009, and 600,000 warrants to purchase common stock at an exercise price of $0.10 per share; 5. $500,000 on February 7, 2007 due February 10, 2010 and 5,000,000 warrants to purchase common stock at an exercise price of $0.01 per share. 6. $330,000 on May 31, 2007 due May 31, 2010 and 5,000,000 warrants to purchase common stock at an exercise price of $0.01 per share. 7. $250,000 on July 17, 2007 due July 17, 2010 and 20,000,000 warrants to purchase common stock at an exercise price of $.0012 per share. 8. $175,000 on September 14, 2007 due September 14, 2010 and 5,000,000 warrants to purchase common stock at an exercise price of $.0001 per share. 9. $250,000 on November 21, 2007 due November 21, 2010 and 15,000,000 warrants to purchase common stock at an exercise price of $.001 per share. PaperFree has incurred direct financing costs of $222,500 associated with the issuance of the convertible notes.These costs were recorded as deferred financing costs to be amortized over the life of the notes using the effective interest method. Amortization of $17,292 and $47,606 was recorded for the three and nine months ended November 30, 2007, respectively.The following table summarizes deferred financing costs since inception of the notes: Debt arrangement fees $142,500 Broker fees 45,000 Key man life insurance single premium 20,000 Legal fees 15,000 Less: amortization (85,556) Deferred financing costs $136,944 These Notes are a hybrid instrument containing more than one embedded derivative feature. PaperFree contracts an outside consultant to analyze the embedded derivative features in accordance with SFAS No. 133 resulting in a single, compound derivative referred to as the “Single Compound Embedded Derivatives within the Convertible Notes”. The single compound embedded derivative features include the conversion feature within the Convertible Notes, the early redemption option and the Contract Rate adjustment. PaperFree does not use derivative instruments to hedge exposures to cash flow, market, or foreign currency risks. PaperFree evaluates all of it financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrument is initially recorded at its fair value and is then re-valued at each reporting date using the Black-Scholes pricing model, with changes in the fair value reported as charges or credits to income. For option-based derivative financial instruments, PaperFree uses the Black-Scholes option-pricing model to value the derivative instruments at inception and subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is re-assessed at the end of each reporting period. Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. The impact of the application of SFAS 133 and EITF 00-19 on the balance sheets and statements of operations as of and through November 30, 2007 were as follows: Liability as of February 28, 2007 Debtconverted to equity Discount related toadditional financing Gain/Loss for the nine months ended November 30, 2007 Liability as of November 30, 2007 Convertible notes $71,936 $(2,106) $99,661 $174,250 $343,741 Warrants 31,533 - 55,876 (7,636) 79,773 Total $103,469 $(2,106) $155,537 $166,614 $423,514 Discount related to additional financing of convertible debt is added to derivative liability and has no effect on derivative gain or loss. The following summarizes the financial presentation of the Convertible Notes at November 30, 2007: Face value of convertible notes $3,004,750 Adjustments: Discount for derivative liability – convertible notes with compound embedded derivatives (726,287) Discount for derivative liability – investors warrant (200,506) Conversion (20,035) Cash discount (49,750) Amortization of debt discount 414,722 Convertible notes balance, net $2,422,894 Paperfree amortized $78,938 and $197,459 of discount related to the convertible notes during the three and nine months ended November 30, 2007, respectively. The Convertible Notes and Warrants are subject to a registration rights agreement which requires PaperFree to register the underlying shares by 90 days from the date of the agreements or pay liquidated damages of 2% of the purchase price of the note each month the securities are not registered. The damages are payable in cash or stock at PaperFree’s option.If the damages are settled in stock, the conversion rate is the same as the Convertible Notes.If the shares underlying all outstanding Convertible Notes remain unregistered for 24 months, PaperFree may be required to pay up to $1,442,280 in damages.PaperFree currently does not have enough shares outstanding to settle in stock.PaperFree has concluded the likelihood of having to pay these liquidated damages to be remote and has not accrued a liability at this time. NOTE 3 - COMMON STOCK During the nine months ended November 30, 2007: PaperFree issued 750,000 shares valued at $5,250 for services. PaperFree issued 16,500,000 shares of common stock to convert $13,372 of notes payable. PaperFree issued 750,000 shares of common stock to a new employee as a sign-on bonus. These shares were valued at $1,425 on the date of grant and expensed immediately. Fair value for common shares issued in connection with services was determined using the quoted stock price on the date of grant. NOTE 4 – WARRANTS AND OPTIONS The following table provides a summary of stock warrants: Warrants Weighted averageexercise price Aggregateintrinsic value Weighted Average remainingcontractual life (years) Outstanding at February 28, 2007 8,000,000 $0.04 Granted 45,000,000 0.001 Exercised - - Forfeited /Expired - - Outstanding at November 30, 2007 53,000,000 $0.008 $444,000 6.5 Exercisable at November 30, 2007 53,000,000 The following table provides a summary of employee stock options: Warrants Weighted averageexercise price Aggregateintrinsic value Weighted Average remainingcontractual life (years) Outstanding at February 28, 2007 4,500,000 $ 0.018 Granted 1,500,000 0.004 Exercised - - Forfeited /Expired - - Outstanding at November 30, 2007 6,000,000 $0.014 $85,250 8.7 Exercisable at November 30, 2007 6,000,000 During the nine months ended November 30, 2007 PaperFree granted 1,000,000 stock options valued at $4,850 to its CEO as part of his contract renewal.The options were valued using a Black-Scholes model with the following assumptions:Risk free rate of 5.05%, volatility of 404%, and expected option term of 2.08 years. During the nine months ended November 30, 2007, PaperFree granted 500,000 stock options valued at $2,741 to its CFO.The options were valued using a Black-Scholes model with the following assumptions:Risk free rate of 4.80%, volatility of 404%, and expected option return of 2.08 years. No stock options or warrants were exercised during the nine months ended November 30, 2007. NOTE 5 - CONTINGENCIES PaperFree has recorded $205,409 owed to a former employee of KMS Computer Services, Inc, as of November 30, 2007. The other party has disputed this amount and claims the amount owed is $321,139. PaperFree believes a settlement of the disputed amount is not probable at this time.Litigation has been undertaken on the power of the company to resolve this and other disputes with the former employee. NOTE 6 – NEW ACCOUNTING PRONOUNCEMENTS In June2006, the Financial Accounting Standards Board (FASB)issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (FIN 48). This Interpretation provides guidance on recognition, classification and disclosure concerning uncertain tax liabilities. The evaluation of a tax position requires recognition of a tax benefit if it is more likely than not it will be sustained upon examination. We adopted this Interpretation effective March 1, 2007. The adoption did not have a material impact on our consolidated financial statements. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. EXECUTIVE OVERVIEW PaperFree Medical Solutions is a services company delivering digital medical office functionality to the healthcare market through the managed services of integrated software applications. Our target client base is the medical provider practice of ten providers or less with fifty employees or less. We concentrate on the market geography of the central Midwest states; excluding the major metropolitan areas. Our stock is listed on the Pink Sheets under the symbol “PFMS.” Our business is organized around two product-service offerings: MDPaperFree™- This service offering is a service bureau providing integrated digital office technologies to the medical provider practice on a managed services provisioning (“MSP”) basis. The technologies provided include, but are not limited to: a) Electronic Medical Record; b) Secure Document Management; c) Office Productivity Tools; d) Internet Presence; e) Data and Computing Security; f) Information Security; g) Back-up/Restore/Contingency Services. LEAPprn- This service offering provides three categories of revenue cycle management services: a) Complete billing management services; b) Shared billing management services wherein the client performs data entry only; c) Licensed/Hosted billing management software wherein the client performs all data and payer business processes using our software. BUSINESS ENVIRONMENT Our business intersects two very dynamic industries – healthcare and technology. Our third quarter for this fiscal year has seen changes in the following: Operations Facilities: We are shifting our connectivity from leased T-1 lines to fiber optic cable (Fiber-to-the-Premise). This conversion will increase our useable bandwidth by ten-fold while lowering our cost basis per Megabit Per Second (Mbps). Personnel: As we have increased our internal office automation, we have decreased personnel costs while retaining the existing capability to service clients. Sales We have signed contracts with a local billing service provider that will increase claims volume processed monthly. This contract represents an increase in monthly revenue. We have joined, as an operating member, the Indiana Osteopathic Billing Cooperative LLC. Financial The company has been promoted back to the OTCBB. This event is a result of substantial effort on the part of the CFO and team. Cash-on-Hand has increased due to another tranche of funding from our investor group; detailed in the notes to our financial statements. Accounts Receivable has been managed to less than 60 Days Due Outstanding. Accounts Payable has been further reduced by over thirty percent. Management believes that the company’s stock is undervalued.The board of directors authorized, on September 20, 2007, a stock buy back program to purchase treasury stock.This program will be implemented beginning in the fourth quarter of the fiscal year. The company has changed its banking facilities from Salin Bank & Trust to Harris Bank. Management believes the increased geographic reach and increased financial assets of our new banking relationship will materially support the company’s growth strategy The company is changing its Transfer Agent to Island Capital Management LLC (dba Island Stock Transfer) in order to obtain automated services. MANAGEMENT SUMMARY The entire company is singularly focused on growth through superior customer service, increasing our client base, and expanding our service offerings. Our role is to improve the business of medical practice for independent medical providers. Billing Services are collecting at a collections rate greater than 90%; after adjustment for contractual write-offs. MDPaperFree is achieving higher levels of redundancy with greater bandwidth to serve larger claim and record volumes. Discussions with regional hospitals are continuing with an emphasis on a co-operation framework in converting independent provider offices to compliance with Federal guidelines; i.e. electronic prescriptions, medical records, and claim submission. Management believes strongly that the company is entering its growth phase. RESULTS OF OPERATIONS Three months ended November 30, 2007 vs. 2006 Revenue decreased $130,059 to $105,459 for the quarter ended November 30, 2007 compared to the same period in 2006. This decrease is primarily due to the decrease of revenues from two clients whose service terms are coming to end. General and administrative expenses decreased $66,034 for the quarter ended November 30, 2007 compared to the same period in 2006.This decrease is primarily due to a reduction in overhead costs. For the quarter ended November 30, 2007, we recorded a loss on derivatives of $96,470 compared to a gain on derivatives of $172,447 in the same quarter ended in 2006. Gains and losses on derivatives are based on the fair value of the derivatives at the end of each respective period. The convertible debenture requires that adequate shares be registered to meet conversion needs.In 2006, the company registered 10,000,000 S-8 shares and 19,428,000 SB-2 shares.Of the 19,428,000 shares registered, 175,000 shares were issued on the S-8 for the acquisition of Doctors’ Billing Corporation.Of the remaining 19,253,000 shares, up to 10,000,000 shares were reserved to support anticipated Directors, Officers, Employees, and Consultants options and warrants plan.The balance of shares registered were to support the callable secured convertible notes issued by the company in accordance with the good faith estimate filed in the SB-2 in December 2006 with SEC.This registration was not completed as specified by the debt holder and liquidated damages were accrued in the amount of $48,000.The debt holder subsequently waived said damages and the accrual was reversed. Interest expense was $145,457 for the quarter ended November 30, 2007 compared to $63,855 for the comparable period in 2006. Nine months ended November 30, 2007 vs. 2006 Revenue decreased $129,799 to $435,501 for the nine months ended November 30, 2007 compared to the same period in 2006. This decrease is primarily due to the decrease of revenues from two clients whose service terms are coming to end. General and administrative expenses increased $267,298 for the nine months ended November 30, 2007 compared to the same period in 2006. This increase is primarily due to an increase in overhead costs occurring in the first and second quarter of the year. For the nine months ended November 30, 2007, we recorded a loss on derivatives of $166,615 compared to a gain on derivatives of $173,502 in the same quarter ended in 2006. Gains and losses on derivatives are based on the fair value of the derivatives at the end of each respective period. Interest expense was $396,945 for the nine months ended November 30, 2007 compared to $186,944 for the same period in 2006.This increase is primarily due to increased borrowing. LIQUIDITY AND CAPITAL RESOURCES At November 30, 2007, we had $127,786 in cash and equivalents and a working capital deficit of $1,078,017. During the nine months ended November 30, 2007, we received $852,500 in net proceeds from our funding partners, which were used to settle an IRS liability, initiate an investor relation and public relation campaign, and for other operating expenses. Efforts to significantly reduce expenses have been undertaken by management, which is expected to dramatically reduce operating costs going forward. Also, the company has hired a Vice President of Business Development and expects future capital funding to be derived from additional client revenues. Additional monies required beyond those generated from operations will be sought from existing or new funding partners. Risk Factors In addition to the other information set forth in this report, you should carefully consider the factors discussed in Part I, Item 1A. Risk Factors in our Annual Report on Form 10-KSB for the year ended February 28, 2007, which could materially affect our business, financial condition or future results. The risks described in our Annual Report on Form 10-KSB is not the only risks facing our Company. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial also may materially adversely affect our business, financial condition and/or operating results. Unsuccessful Operating History We have a limited operating history upon which an evaluation of our future prospects can be made. Our prior business history has been limited to the publication and distribution of industry and profession specific wall planners.Currently, we are engaged in the provision of Billing Services as well as the sale of computerized Practice Management and Electronic Medical Record solutions to medical practitioners. We are not yet profitable. There is no guarantee that we will be able to raise the financing necessary to develop any future business plan we may adopt. If We Do Not Obtain Additional Financing, We Will Not Be Able to Acquire Any Assets As of November 30, 2007, we had cash on hand in the amount of $127,786. We will likely have to raise funds to acquire new assets and finance operation or acquire new assets and to finance operations. If we are not able to raise the funds necessary to fund our business objectives, we may have to delay the implementation of any future business plan. We do not have any arrangements for financing and we can provide no assurance that we will be able to obtain the required financing when needed. Obtaining additional financing will be subject to a number of factors, including: * Market conditions; * Investor acceptance of potential business assets; and * Investor sentiment. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If we are not successful in achieving financing id operation or acquire business assets, our development will be delayed. If We Are Unable To Generate Significant Revenues From Our Operations, Our Business Will Fail. If we are unable to generate significant revenues from resumption of operations or any business interest we acquire, we will not be able to achieve profitability or continue operations. Our Securities May Be Subject to Penny Stock Regulation. If an active trading market for our securities develops and the price of our common stock falls below $5.00 per share, then we will be subject to “penny stock” regulation. “Penny stock” rules impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with a spouse). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a disclosure schedule prescribed by the Commission relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information on the limited market in penny stocks. Consequently, the “penny stock” rules may restrict the ability of broker-dealers to sell our shares of common stock. The market price of our shares would likely suffer as a result. Forward-Looking Statements This prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the Risk Factors section and elsewhere in this prospectus. ITEM 3. CONTROLS AND PROCEDURES Evaluation of disclosure controls and procedures: Based on their evaluation of our disclosure controls and procedures (as defined in Rule 13a−15e under the Securities Exchange Act of 1934 (the "Exchange Act")), our principle executive officer and principle financial officer have concluded that as of the end of the period covered by this quarterly report on Form 10−QSB such disclosure controls and procedures were not effective to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules and forms. The deficiencies in our internal control related to accrual of registration rights penalties. These deficiencies have been disclosed to our Board of Directors. Additional effort is needed to fully remedy these deficiencies and we are continuing our efforts to improve and strengthen our control processes and procedures. We are in the process of improving our internal control over financial reporting in an effort to remediate these deficiencies by improving supervision and increasing training of our accounting staff with respect to generally accepted accounting principles, providing additional training to our management regarding use of estimates in accordance with generally accepted accounting principles, adding additional accounting personnel to assist daily transactions, and increasing the frequency of internal financial statement review. Changes in internal controls: There were no significant changes in PaperFree’s internal controls or in other factors that could significantly affect those controls since the most recent evaluation of such controls. PART II ITEM 1 - LEGAL PROCEEDINGS PaperFree is currently in litigation with the former owner of KMS Computer Services, Inc. over the disputed amount previously mentioned under Note 5. PaperFree is currently in arbitration with a former client for the total of his unpaid balance as mentioned in Item 2. The former client has attempted to file personal bankruptcy. This bankruptcy filing has been converted to a business bankruptcy filing. PaperFree has retained counsel to dispute the filing under Section 727; Presumption of Abuse. ITEM 2 - CHANGES IN SECURITIES NONE ITEM 3 - DEFAULTS UPON SENIOR SECURITIES NONE ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS NONE ITEM 5 - OTHER INFORMATION NONE ITEM 6 - EXHIBITS AND REPORTS ON FORM 8-K Exhibit Description of Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14(a)/15d-14(a) 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14(a)/l5d-14(a) 32.1 Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. 1350 32.2 Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. 1350 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, PaperFree has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PAPERFREE MEDICAL SOLUTIONS, INC. By: /s/Stephen Hawksworth By: /s/ Craig S. Barrow Name:Stephen Hawksworth Name: Craig S. Barrow Title: Chief Executive Officer Title: Chief Financial Officer Date:January 11, 2008
